United States Court of Appeals
                                                               Fifth Circuit
                                                             F I L E D
                   UNITED STATES COURT OF APPEALS           November 11, 2003
                        For the Fifth Circuit
                                                        Charles R. Fulbruge III
                                                                Clerk

                            No. 03-50037




                  ANDRE J. BREAUX; VIRGINIA BREAUX

                                           Plaintiffs - Appellants


                               VERSUS


 UNITED STATES OF AMERICA; HEALTHSOUTH TEXAS LIMITED PARTNERSHIP,
doing business as Healthsouth Sports Medicine & Rehabilitation
Center; CHAD R. MALESICH, Physical Therapist


                                            Defendants - Appellees



            Appeal from the United States District Court
           For the Western District of Texas, San Antonio
                          SA-00-CV-1483-EP



Before DAVIS and EMILIO M. GARZA, Circuit Judges and LITTLE*,
District Judge.

PER CURIAM:**


       The only question presented in this case is whether the

district court abused its discretion in refusing to accept a

  *
   District Judge of the Western District of Louisiana, sitting by
designation.
  **
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
supplemental affidavit of an expert filed in support of a motion

for reconsideration of the court’s order granting summary judgment

in favor of the defendant.      At the time the district court ruled on

the motion for summary judgment, the plaintiff had not submitted

summary judgment evidence establishing the requisite standard of

care in this action alleging failure to properly treat and care for

the plaintiff.     After the court ruled on the motion, the plaintiff

then moved for reconsideration and for the first time attached an

affidavit purporting to establish the requisite standard of care.

At   the   time   the   affidavit   was   filed,   the   time   allotted   for

discovery had passed and the trial was imminent.                 Under these

circumstances we conclude that the district court did not abuse its

discretion in refusing to accept the plaintiff’s new evidence filed

in support of the motion for reconsideration.

      AFFIRMED.




                                      2